Citation Nr: 1140932	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-42 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of $13,482.00.

(The the Veteran's respective low back disability, acquired psychiatric disorder and competency for VA purposes claims are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 administrative decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises, in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the accompanying decision, the Board has reopened and remanded the Veteran's respective service connection claims for a low back disability and an acquired psychiatric disorder and the determination of these matters may impact the Veteran's ability to repay the overpayment.  Accordingly, the Board must remand the matter of entitlement to waiver of the recovery of an overpayment of $13,482.00 because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on matter of waiver of overpayment would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  After the his service connection claims for a low back disability and an acquired psychiatric disorder have been fully adjudicated, the RO should request the Veteran complete an updated Financial Status Reports worksheet (VA Form 5655).  Once obtained, all documentation should be associated with the claims folder.  

2.  Then, the Committee on Waivers and Compromises should readjudicate matter of entitlement to waiver of the recovery of an overpayment of $13,482.00.  If the claim continues to be denied, the RO should provide the Veteran and his attorney an appropriate Supplemental Statement of the Case (SSOC), and afford them the opportunity to respond before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

